Bullard, J.

delivered the opinion of the court.
*438The history of this case m,ay he seen by reference to the oases of Hutchings vs. Field et al., and Hutchings vs. J. L. Johnson, 10 La. Rep., 245, 257. This court having decided in the case first mentioned, that a certain contract between Johnson and others and Hutchings was not one of sale of the slaves in controversy, but rather of mortgage or antichresis, he recovered them and the latter case between him and Johnson was remanded for a new trial in consequence of that change in the condition of the parties. The pleadings were amended; the defendants claiming in an amended answer the amount paid by their ancestor in bank, as one of the endorsers of Hutchings, as an offset to the value of the services of the slaves during a period of more than seven years that they were in possession of Johnson under the contract. The result of the last trial was a judgment against Hutchings in favor of the heirs of Johnson for a balance of about seven hundred dollars, with interest at nine per cent, from 1837. The heirs of Johnson appealed.
It appears that the amount of the different notes of which Johnson was endorser,' an.d which he- finally took up in the Bank of Louisiana at Opelousas, was three thousand seven hundred and twenty dollars. That amount is alleged by Johnson’s heirs to be the total sum paid for Hutchings, in a petition for a provisional seizure of the slaves in 1837, which was afterwards discontinued. The evidence as to the value of the services of the slaves is variant though not absolutely discor-, dant, and one of the witnesses who had hired them for one year for $175 free of all charges, states that including the year 1838 up to April, 1839, they were worth five hundred dollars per annum, clear of all expenses, including the whole of the negroes. Assuming that to be a just appraisement, and we see nothing in the record to contradict it, the judgment pronounced by the court below is not so clearly erroneous as to require our interference.
It is therefore adjudged and decreed, that the judgment of the District Court be affirmed with costs.